Citation Nr: 0421901	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  03-08 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for left ankle sprain.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for allergic rhinitis.

4.  Entitlement to service connection for back sprain.

5.  Entitlement to service connection for plantar fasciitis.

6.  Entitlement to an initial evaluation greater than 30 
percent for migraine headaches.

7.  Entitlement to an initial compensable evaluation for 
hallux valgus, right foot.

8.  Entitlement to an initial compensable evaluation for 
hallux valgus bunion deformity, left foot.
9.  Entitlement to an initial compensable evaluation for a 
scar, left buttock, status post excision of hemangioma.

10.  Entitlement to an initial compensable evaluation for 
genital herpes simplex virus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from March 1996 to March 
2000.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in August 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that service connection for migraine 
headaches was granted by the RO in its August 2000 rating 
decision, and assigned a noncompensable evaluation.  
Subsequently, in a November 2002 rating decision, the RO 
increased the veteran's assigned evaluation for this 
disability to 30 percent.  As this increased rating does not 
constitute a full grant of all benefits possible for this 
disability, and as the veteran has not withdrawn her claim, 
the issue concerning entitlement to a higher initial 
evaluation for migraine headaches is still pending.  See AB 
v. Brown, 6 Vet. App. 35 (1993).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that unlike in claims for increased ratings, "staged 
ratings" or separate ratings for separate periods of time 
may be assigned based on the facts found following the 
initial grant of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In this case, the RO granted 
entitlement to service connection for migraine headaches and 
hallux valgus bunion deformity of the left foot in the 
original August 2000 rating decision.  The veteran appealed 
the ratings assigned.  Hence, Fenderson, supra is for 
application in the present case.

As a preliminary matter, while the veteran's VA Form 9, 
"Appeal to the Board of Veterans' Appeals," received by the 
RO in April 2003, has been determined to be untimely with 
regard to perfecting the appeal originating with the 
veteran's September 2000 notice of disagreement to the August 
2000 rating decision, as will be explained below, the 
substantive appeal nonetheless serves as an timely effective 
notice of disagreement to the November 2002 rating decision.  
In addition, the April 2003 substantive appeal is a timely 
effective notice of disagreement as to the evaluation 
initially assigned hallux valgus of the right foot, which was 
therein granted service connected and assigned a 
noncompensable evaluation.  Accordingly, the Board will 
remand for the issuance of a statement of the case with 
regard to these issues.  See Manlincon v. West, 12 Vet. App. 
238, 240 (1999).  These issues are remanded to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the appellant if further action is required on her 
part.


FINDINGS OF FACT

1.  In an August 2000 rating decision, the RO notified the 
veteran that it had granted entitlement to service connection 
for migraine headaches, hallux valgus bunion deformity of the 
left foot, a scar of the left buttock status post excision of 
hemangioma, and genital herpes simplex, all assigned 
noncompensable evaluations.  By this rating decision, the RO 
further notified the veteran it had denied entitlement to 
service connection for hallux valgus of the right foot, left 
ankle sprain, sinusitis, allergic rhinitis, back sprain, and 
bilateral plantar fasciitis.

2.  The veteran submitted a notice of disagreement, received 
by the RO in October 2000.

3.  The RO issued a supplemental statement of the case in 
November 2002.  The notification letter is dated November 27, 
2002.

4.  The veteran submitted her substantive appeal in April 
2003.  It was received by the RO by fax on April 8, 2003.

5.  A Written Brief Presentation from the veteran's 
representative is of record, dated in November 2003.

6.  A timely request for an extension of the time limit for 
filing the substantive appeal is not of record.

7.  In an April 2004 letter, the Board notified the veteran 
and her representative that they had 60 days to request a 
hearing or to submit additional evidence or argument showing 
that a substantive appeal was filed on time; neither the 
veteran nor her representative replied.


CONCLUSION OF LAW

The veteran has not submitted a timely substantive appeal 
with regard to the August 2000 rating decision which denied 
entitlement to service connection for hallux valgus of the 
right foot, left ankle sprain, sinusitis, allergic rhinitis, 
back sprain, and plantar fasciitis; and granted entitlement 
to service connection for migraine headaches, hallux valgus 
of the right foot, hallux valgus bunion deformity of the left 
foot, a scar of the left buttock status post excision of 
hemangioma, and genital herpes simplex virus, assigning 
noncompensable evaluations (a 30 percent evaluation was later 
assigned for the service-connected migraine headaches).  
38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 3.109, 
20.202, 20.302, 20.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that she is entitled to service connection 
for hallux valgus of the right foot, left ankle sprain, 
sinusitis, allergic rhinitis, back sprain, and bilateral 
plantar fasciitis, and to higher initial evaluations for 
migraine headaches, hallux valgus bunion deformity of the 
left foot, a scar of the left buttock status post excision of 
hemangioma, and genital herpes simplex virus.  For reasons 
set forth below, the Board finds that it is without 
jurisdiction to consider these claims; hence the appeal is 
dismissed.

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  
Under VA regulations, an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200.

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals" or correspondence 
containing the necessary information.  Proper completion and 
filing of a substantive appeal are the last actions a veteran 
needs to take to perfect an appeal.  38 C.F.R. § 20.202.  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the statement 
of the case to the veteran or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, whichever comes later.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  If a claimant 
fails to file a substantive appeal in a timely manner, and 
fails to timely request an extension of time, he or she is 
statutorily barred from appealing the RO decision.  Roy v. 
Brown, 5 Vet. App. 554, 556 (1993).  See also YT v. Brown, 9 
Vet. App. 195 (1996); Cuevas v. Principi, 3 Vet. App. 542, 
546 (1992).  Cf. Rowell v. Principi, 4 Vet. App. 9 (1993).

In this case, a letter from the RO dated September 1, 2000, 
notified the veteran that her claims for service connection 
for hallux valgus of the right foot, left ankle sprain, 
sinusitis, allergic rhinitis, back sprain, and bilateral 
plantar fasciitis had been denied, and that her claims for 
service connection for migraine headaches, hallux valgus 
bunion deformity of the left foot, a scar of the left buttock 
status post excision of hemangioma, and genital herpes 
simplex virus had been granted and assigned noncompensable 
evaluations in an August 2000 rating decision.  After the 
veteran filed a notice of disagreement, which the RO received 
in October 2000, the RO issued a statement of the case on 
November 27, 2002.  In a cover letter accompanying the 
statement of the case, the RO indicated:

You must file your appeal with this 
office within 60 days from the date of 
this letter or within the remainder, if 
any, of the one-year period from the date 
of the letter notifying you of the action 
that you have appealed.  If we do not 
hear from you within this period, we will 
close your case.  If you need more time 
to file your appeal, you should request 
more time before the time limit for 
filing your appeal expires (emphasis in 
original).

The RO did not receive the veteran's substantive appeal until 
April 8, 2003-well beyond the one-year period of time from 
the date of the letter notifying the veteran of the August 
2000 rating decision, September 1, 2000, and beyond the 60-
day period of time from the date of the letter notifying her 
of the statement of the case, January 27, 2003.  The 
representative's Written Brief Presentation was not received 
until November 2003, also well after September 1, 2000 and 
January 27, 2003, the end of the one-year period of time from 
notification of the August 2000 rating decision and 60 days 
after notification of the statement of the case, 
respectively.

As a result, the Board notified the veteran in an April 2004 
letter that her substantive appeal was untimely.  The Board 
notified the veteran and her representative that they had 60 
days to request a hearing or to submit evidence and argument 
concerning the timeliness of her substantive appeal.  To 
date, neither the veteran nor her representative has 
responded to this letter.

The Board notes that the veteran averred, in her substantive 
appeal, that she had not received the statement of the case 
until February 11, 2003.  She stated that the statement of 
the case had been sent to her old address at a base in 
England.  She noted that she had moved from England to 
Florida, and that she had notified the RO before moving.  
Therefore, she stated, her substantive appeal should be 
considered timely.  She enclosed a photocopy of an envelope 
addressed to her at her Florida address from the RO in 
Washington, D.C., with a date stamp of February 4, 2003.  
There is no indication in the file as to what was, in fact, 
in the envelope addressed to her.

The Court has held that there is a presumption of regularity 
that the Secretary properly discharged his official duties by 
mailing a copy of a VA decision to the last known address of 
the appellant and the appellant's representative, if any, on 
the date that the decision is issued.  See Woods v. Goober, 
14 Vet. App. 214, 216-17 (2000).  The appellant may rebut 
that presumption by submitting "clear evidence to the effect 
that VA's regular mailing practices are not regular or that 
they were not followed.  The burden then shifts to the 
Secretary to establish that the VA decision was mailed to the 
claimant."  See Ashley v. Derwinski, 2 Vet. App. 303, 308-09 
(1992).  Absent evidence that the claimant notified VA of a 
change of address and absent evidence that any notice sent to 
her at her last known address has been returned as 
undeliverable, VA is entitled to rely on that address.  See 
Cross v. Brown, 9 Vet. App. 18, 19 (1996).

The record shows that the veteran changed addresses several 
times during the pendency of this appeal.  At the time of her 
initial claim for benefits, the veteran identified her 
address to be in Orlando, Florida.  The August 2000 rating 
decision was mailed to this address.  There is no evidence 
that it was not received or was returned as 
"undeliverable."  In September 2000, the veteran submitted 
a notice of disagreement, giving a different mailing address, 
this time in Casselberry, Florida.  A letter from the RO, 
dated in March 2001 and notifying the veteran of changes in 
laws and regulations effected by the Veterans Claims 
Assistance Act of 2000 (VCAA) was sent to her at that 
address.  Again, there is no evidence that this letter was 
not received or was returned as "undeliverable."  The 
veteran did not respond.  On June 1, 2001, the veteran was 
notified that an examination was being scheduled for her.  
The letter was sent to the address in Casselberry, Florida.

Subsequently, on June 19, 2001, the record shows that the 
veteran's scheduled examinations were cancelled due to 
incorrect jurisdiction.  A note on a claims file cover, filed 
within the claims file, indicates that the veteran's file was 
permanently transferred to the VA Regional Office in 
Washington, D.C. as the veteran had moved to England.  The 
notice of transfer is dated August 16, 2001.  A deferred 
rating decision is of record, dated in August 2001, 
indicating that the veteran had married and moved to England 
as a dependent of an Air Force servicemember.  Her new 
address is noted as an APO address associated with RAF 
Lakenheath.  Following is documentation of several attempts 
to schedule her for examination.  This was successfully 
accomplished in August and September 2002.  The VA 
examination reports contain the veteran's current physical 
address in Suffolk.

Another cover, filed in the claims file, indicates that the 
veteran resides in London.  The notice of transfer is 
November 1, 2002, and a date stamp indicates that the claims 
file was received back in the Washington, D.C. RO on November 
19, 2002.  The next document in the claims file is the 
November 2002 statement of the case and November 27, 2002 
notification letter and November 2002 rating decision.  A 
deferred rating decision with associated documentation is 
also of record, indicating that the veteran's claims file is 
located at the Washington, D.C. Regional Office.  The next 
document is a notification letter, dated December 19, 2002, 
for the November 2002 rating decision addressed to the APO 
address associated with RAF Lakenheath.  There is no evidence 
that either notification letter was not received or was 
returned as "undeliverable." 

There is no evidence in the file that the veteran notified 
the RO she had moved back to the continental U.S. between her 
VA examinations in August-September 2002 and the issuance of 
the statement of the case in November 2002.  In fact, the 
next earliest communication from the veteran reflected in the 
claims file is her April 2003 substantive appeal, which bears 
a mailing address in Winter Springs, Florida.  As indicated 
above, this document was first received by the St. 
Petersburg, Florida RO on April 8, 2003.

As mentioned above, the veteran changed addresses several 
times during the pendency of her appeal.   The Board notes 
that the veteran, alone, is responsible to keep the RO 
informed of her current address and to report any change of 
address in a timely manner.  If she does not do so, "there 
is no burden on the part of the VA to turn up heaven and 
earth to find [her]."  See Hyson v. Brown, 5 Vet. App. 262, 
265 (1993).

The claims file reflects that the RO mailed all of its 
letters to the claimant dated between her claim in April 2000 
and December 2002 to the addresses provided by the veteran.  
There is no documentation that the veteran indicated that she 
resided, or received mail, at any other addresses other than 
those which she identified during the time period in 
question.  Thus, the appellant's mere statement of nonreceipt 
of notice of the November 2002 statement of the case, or of 
her appellate rights with respect to her appeal, is 
insufficient to overcome the presumption of regularity.  See 
Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001); 
Mindenhall v. Brown, 7 Vet. App. 217, 274 (1994).  Thus, her 
argument does not extend the applicable time limit for 
perfecting her appeal.

As noted above, the veteran and her representative were 
afforded an opportunity to request a hearing or to submit 
evidence and argument concerning the timeliness of her 
substantive appeal in April 2004.  The veteran and her 
representative have declined to respond.

In conclusion, the record shows that the veteran's 
substantive appeal was not timely filed.  Furthermore, the 
record does not reflect that a timely request for an 
extension of the time limit for filing her substantive appeal 
was made by the veteran.  See 38 C.F.R. § 3.109(b), 20.303.  
Accordingly, the Board is currently without jurisdiction to 
consider her claims, and the appeal is dismissed.

As a final note, the Board points out that it is not required 
to discuss the VCAA with respect to this appeal.  Pub. L. No. 
106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  The VCAA essentially clarified VA's duty 
to notify claimants of any information that is necessary to 
substantiate a claim for benefits, and codifies VA's duty to 
assist.  The facts of this case are not in dispute; rather, 
this case involves pure statutory interpretation.  The Court 
has specifically held that the VCAA does not affect matters 
on appeal when the question is limited to statutory 
interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001), Cf. Smith v. Goober, 14 Vet. App. 227, 231-32 (2000).


ORDER

The appeal is dismissed.


REMAND

In a November 2002 rating decision, the RO denied entitlement 
to service connection for left ankle sprain, sinusitis, 
allergic rhinitis, back sprain, and plantar fasciitis; 
granted service connection for hallux valgus of the right 
foot and assigned a noncompensable evaluation; denied initial 
compensable evaluations for hallux valgus of the right foot, 
hallux valgus bunion deformity of the left foot, genital 
herpes simplex virus, and a scar of the left buttock status 
post excision of hemangioma; and denied an initial evaluation 
of more than 30 percent for migraine headaches.  As discussed 
above, the veteran's April 2003 substantive appeal was not 
received timely to perfect the appeal as to the August 2000 
rating decision.  However the April 2003 substantive appeal 
was received timely as a notice of disagreement to the 
November 2002 rating decision.  In this regard, the veteran 
identified the following issues:  entitlement to service 
connection for sinusitis and back sprain, and entitlement to 
higher initial evaluations for migraine headaches, currently 
evaluated at 30 percent, and initial compensable evaluations 
for hallux valgus of the right foot and hallux valgus bunion 
deformity of the left foot.  

Hence, the Board finds the veteran's April 2003 substantive 
appeal to be an effective notice of disagreement as to the 
issues of entitlement to service connection for sinusitis and 
back sprain, and entitlement to higher initial evaluations 
for migraine headaches, currently evaluated at 30 percent, 
and initial compensable evaluations for hallux valgus of the 
right foot and hallux valgus bunion deformity of the left 
foot from the November 2002 rating decision.

The Court has directed that where an appellant has submitted 
a timely notice of disagreement with an adverse decision and 
a statement of the case addressing the issue was not sent, 
the Board should remand the issue to the RO for issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

The RO should also issue a statement of 
the case regarding the issues of 
entitlement to service connection for 
sinusitis and back sprain, and 
entitlement to higher initial evaluations 
for migraine headaches, currently 
evaluated at 30 percent, and initial 
compensable evaluations for hallux valgus 
of the right foot and hallux valgus 
bunion deformity of the left foot.  The 
appellant should be apprised of her right 
to submit a substantive appeal as to 
these issues and to have her claim 
reviewed by the Board.  

The case should thereafter be returned to the Board for 
further review, as appropriate.  The appellant need take no 
action until she is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky, supra.  The Board intimates no opinion as to 
the ultimate outcome of this case.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



